Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                             June 9, 2020

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 53110-1-II

                                Respondent,

          v.

 FIYORI BERHE BAHTA,                                           UNPUBLISHED OPINION

                                Appellant.

       MELNICK, J. — A jury convicted Fiyori Bahta for five counts of theft from a vulnerable adult

in varying degrees, theft in the third degree, and two counts of trafficking in stolen property in the

first degree. The crimes related to jewelry stolen from an assisted living facility where Bahta

worked.

       Bahta argues that insufficient evidence supports all six of her theft convictions because the

State never proved she was the person who committed the crimes. Bahta contends that the State

only proved that she had access to the jewelry, but no one testified that they saw her with any stolen

property while on the assisted living facility’s premises. Bahta also challenges the sufficiency of

one of her theft from a vulnerable adult in the first degree convictions, arguing that insufficient

evidence supports the jury’s finding that the stolen ring had a market value in excess of $5,000.

       In a statement of additional grounds for review (SAG), Bahta asserts that she received

ineffective assistance of counsel at sentencing and that the court erred by not giving her a first-time

offender waiver.

       We affirm Bahta’s convictions and sentence.
53110-1-II


                                               FACTS

         On October 10, 2017, Bahta began working as a licensed practical nurse in the memory

care unit of the Weatherly Inn, an assisted living facility. The memory care unit provided support

for residents who suffered from dementia. Residents in the memory care unit often could not

remember the names of their family members. Many needed assistance to do normal, everyday

tasks.

         A few weeks after Bahta started working, staff at the Weatherly Inn began receiving reports

that residents were missing rings and other jewelry. Between October 19 and 28, staff learned that

DG and other residents1 were missing rings they owned.

         During that same time, Victoria Infante, a nurse at the facility, also reported missing a

watch and rings. Before her shift, Infante had taken off her rings and watch and put them inside

her purse, as was her standard practice. Bahta was the only other person present. At the end of

her shift, Infante discovered her purse did not contain the rings and watch.

         On October 28, the Weatherly Inn nursing director, Theresa Edwards, notified staff about

the disappearances and implemented a policy where staff checked the residents for rings at the end

of each shift and noted in their charts whether they had their rings. If staff noticed that a resident’s

ring was missing, they were to notify Edwards immediately.




1
  Because the State either did not charge Bahta for theft as to the other residents’ property or
because the jury found Bahta not guilty, many of facts related to those individuals and their
property are not discussed further.


                                                   2
53110-1-II


       Even after the enactment of the policy, rings continued disappearing. On November 7,

staff notified Edwards that rings belonging to BB, MLB, and RM had disappeared.

       Edwards’s concern led her to interview staff and investigate staff schedules.2 Edwards

determined that Bahta was “the common denominator.” 3 Report of Proceedings (RP) at 326. She

alone, among the staff, worked shifts on every day that residents’ jewelry disappeared. When

questioned about Edwards’s determination, Bahta denied stealing the jewelry.

       Edwards then contacted the police and conveyed to them what she had discovered.

Detective Scott Yenne searched an online database and discovered that Bahta had recently sold

items to Gold Masters Precious Metals.

       Yenne learned that Bahta had sold six rings and a small gold chain on October 23 for $550.

Then, on November 7, she had sold six more rings for $1,750.

       According to the owner of Gold Masters, he typically pays jewelry sellers for the gold but

not for any stones because he cannot verify their authenticity while they are mounted. After

assessing the current market value of the gold, he pays 60-90 percent of the estimated value.

       Yenne obtained the items that Bahta had sold and, after speaking with residents’ family

members, confirmed that they belonged to Infante and the above-mentioned residents at the

Weatherly Inn. Yenne also learned that Bahta had sold a ring to Gold Masters that belonged to

another resident, FK.




2
  The Weatherly Inn did not have surveillance cameras in the residents’ rooms because having
them violated state regulations. Cameras were permitted in certain areas such as entrances, exits,
and elevators. WAC 388-78A-2680.


                                                3
53110-1-II


       Nobody reported any missing jewelry after November 8, when Bahta stopped working at

the Weatherly Inn.

       The State charged Bahta with two counts of theft from a vulnerable adult in the first degree,

three counts of theft from a vulnerable adult in the second degree, and two counts of theft in the

third degree. Bahta pled not guilty, and the case proceeded to trial.

       At trial, GJ, RM’s daughter, testified as to the value of RM’s ring. During her testimony,

the following exchange occurred:

       [State:] And are you familiar with the approximate value of [RM’s] ring?
       [GJ:] I’m not familiar with the—I don’t know how much it cost. I would—could
       guess how much it would cost.
       [State:] Okay. Are you familiar with jewelry at all?
       [GJ:] Yes.
       [State:] Okay. And would you estimate that the value of that ring—
       [GJ:] I would estimate that that’s about $10,000.
       [State:] Would you estimate it’s above $5,000?
       [GJ:] Pardon me?
       [State:] Is it above $5,000?
       [GJ:] I would think it would be.
       ....
       [State:] Are you familiar with the ring?
       [GJ:] Yes.
       [State:] Are you aware whether or not the diamonds are real or cubic zirconium?
       [GJ:] I am—I don’t know for sure. I mean, I would—I would think that they would
       be real, but I’ve never taken it to a jeweler, so—Yes, I would believe they would
       be real.

4 RP at 366-67. GJ testified that she owned diamond rings and was familiar with the value of her

own rings. The court admitted photographs of RM’s ring.

       Nurses at the Weatherly Inn saw Bahta alone with residents around the time that they lost

their rings. Specifically, on November 6, one nurse called Bahta to MLB’s room to address a

wound, and before he left, he noted that MLB had her ring on. The next day, the ring was reported

missing.




                                                 4
53110-1-II


        Bahta admitted that she sold the jewelry to Gold Masters. However, she denied taking the

jewelry from the residents. Instead, Bahta testified that another nurse, CT, had given her the rings

and asked her to sell them for her because she did not have photo identification and therefore could

not sell them herself. Bahta said she did not know that the jewelry was stolen because CT had said

she owned the jewelry. Bahta also testified that she did not know that more than one ring had been

stolen from the Weatherly Inn; therefore, she did not connect CT’s jewelry with that from the

home.

        The court instructed the jury. Regarding all the theft counts, the court instructed the jury

that “‘[t]heft’ means to wrongfully obtain or exert unauthorized control over the property or

services of another, or the value thereof, with intent to deprive that person of such property or

services.” Clerk’s Papers (CP) at 42; see CP at 49-50, 52-54, 56-57.

        Regarding Bahta’s theft from a vulnerable adult in the first degree counts, the court

instructed the jury that the property at issue must exceed $5,000 in value. The court further

instructed that “[v]alue means the market value of the property at the time and in the approximate

area of the act. Market value is the price that a well-informed buyer would pay to a well-informed

seller, when neither is obligated to enter the transaction.” CP at 43.

        The jury found Bahta guilty of two counts of theft from a vulnerable adult in the first

degree, three counts of theft from a vulnerable adult in the second degree, and one count of theft

in the third degree. The jury also found Bahta guilty of two counts of trafficking in stolen property

in the first degree.




                                                 5
53110-1-II


       The State recommended a standard range sentence of 61 months. Bahta’s lawyer asked the

court to consider a first-time offender waiver and also asked the court to consider mitigating

circumstances under RCW 9.94A.535(1)(g). Lastly, Bahta’s lawyer recommended a drug offender

sentencing alternative (DOSA).

       The court stated that, given the nature of Bahta’s crimes, it was “not the type of case that

[it thought] deserving of a first time offender or a DOSA.” 7 RP at 770. The court then sentenced

Bahta to 46 months of confinement, the low end of the standard range. Bahta appeals.

                                            ANALYSIS

       Bahta argues that insufficient evidence supports her theft convictions. She contends that

“[t]he State’s evidence did not show beyond a reasonable doubt that [she] was the person who

committed the theft offenses.” Br. of Appellant at 10. If this court disagrees, then Bahta challenges

count II, the theft of RM’s ring, arguing insufficient evidence exists that the market value of RM’s

ring exceeded $5,000. We reject both of Bahta’s arguments.

I.     LEGAL PRINCIPLES

       To determine whether sufficient evidence supports a conviction, we view the evidence in

the light most favorable to the State and determine whether any rational fact finder could have

found the elements of the crime beyond a reasonable doubt. State v. Engel, 166 Wn.2d 572, 576,

210 P.3d 1007 (2009). “In claiming insufficient evidence, the defendant necessarily admits the

truth of the State’s evidence and all reasonable inferences that can be drawn from it.” State v.

Drum, 168 Wn.2d 23, 35, 225 P.3d 237 (2010). Circumstantial evidence and direct evidence are

equally reliable. State v. Delmarter, 94 Wn.2d 634, 638, 618 P.2d 99 (1980). “[I]nferences based




                                                 6
53110-1-II


on circumstantial evidence must be reasonable and cannot be based on speculation.” State v.

Vasquez, 178 Wn.2d 1, 16, 309 P.3d 318 (2013). We defer to the jury to resolve issues of

conflicting testimony, credibility of witnesses, and persuasiveness of the evidence. State v.

Rodriquez, 187 Wn. App. 922, 930, 352 P.3d 200 (2015).

II.    IDENTITY

       By finding Bahta guilty of six counts of theft, the jury found that she wrongfully obtained

or exerted unauthorized control over six other people’s property or services with the intent to

deprive those people of such property or services.

       The evidence showed that Bahta had the opportunity to steal the jewelry, and that she

admitted to possessing the jewelry and selling it to Gold Masters. Additional evidence supports

that Bahta, and nobody else, wrongfully obtained Infante’s and the residents’ jewelry.

       First, the timing supports that Bahta stole the residents’ property because Bahta had only

worked a few weeks at the Weatherly Inn before the reports of disappearances began. Second,

only Bahta’s shift schedule aligned with all of the disappearances. Third, after Bahta stopped

working at the Weatherly Inn, nobody reported any missing rings.

       Furthermore, Infante provided corroborating evidence. Bahta was the only nurse present

when she took off her jewelry before her shift. After her shift, her jewelry was gone. Bahta sold

Infante’s jewelry to Gold Masters.

       Bahta claims, however, that insufficient evidence supports her conviction because no one

testified that they actually witnessed her take any jewelry or saw her with any of the stolen jewelry

on the Weatherly Inn’s premises.       However, a jury may give equal weight to direct and

circumstantial evidence. Direct evidence is not necessary to sustain a conviction. Therefore, we

conclude that sufficient evidence supports Bahta’s convictions.



                                                 7
53110-1-II


III.   VALUE

       Market value is an objective standard that consists of the price which a well-informed buyer

would pay to a well-informed seller, when neither is obligated to enter the sales transaction. State

v. Longshore, 141 Wn.2d 414, 429, 5 P.3d 1256 (2000). Value need not be proven by direct

evidence. State v. Hermann, 138 Wn. App. 596, 602, 158 P.3d 96 (2007). Rather, the jury may

draw reasonable inferences from the evidence. State v. Melrose, 2 Wn. App. 824, 831, 470 P.2d

552 (1970).

       In State v. Hammond, 6 Wn. App. 459, 460, 493 P.2d 1249 (1972), the jury convicted the

defendant of grand larceny, an element of which was that the stolen items had a combined value

in excess of $75. On appeal, the defendant argued that certain evidence was erroneously admitted

at trial and that insufficient evidence supported that the stolen items had a value of $75. Hammond,

6 Wn. App. at 460-61. At trial, the following exchange took place:

       Q (By the prosecutor) Now, again, I understand that you are not trying to sell the
       rings, but do you have an idea as to the approximate fair market value of them?
       A (By the owner-witness) Well, I am well satisfied that you couldn’t buy a ring like
       this—
       (Defense counsel) I object.
       THE COURT: She may answer.
       Q (By the prosecutor) Go ahead, Mrs.—
       A (By the owner-witness) For $600, I know.

Hammond, 6 Wn. App. at 460.

       The court concluded that sufficient evidence supported that the stolen items exceeded $75.

Hammond, 6 Wn. App. at 463. Critical to its decision was the fact that the owner’s estimate of the

value exceeded $75 by several hundred dollars. Hammond, 6 Wn. App. at 463.




                                                 8
53110-1-II


       Bahta relies on State v. Williams, 199 Wn. App. 99, 398 P.3d 1150 (2017), to support her

argument. In Williams, the issue was whether sufficient evidence supported the jury’s finding that

stolen property had a market value of over $750, an element of the crime of stolen property in the

second degree. 199 Wn. App. at 103-04.

       At trial, the State asked the property owner whether he was “able to assess a value of an

amount that all that property was worth at the time it was taken?” Williams, 199 Wn. App. at 103.

The owner responded that he “could give a rough estimate.” Williams, 199 Wn. App. at 103. The

State then asked, “What value would you total your loss at being?” Williams, 199 Wn. App. at

103. He responded, “I would say roughly $800.” Williams, 199 Wn. App. at 103.

       The court concluded that this evidence was insufficient because the owner’s “rough

estimate . . . barely exceeded the $750 minimum.” Williams, 199 Wn. App. at 107. In reaching

its conclusion, the court distinguished Hammond. The court noted that “[i]n Hammond, the value

of the goods well exceeded the $75 minimum.” Williams, 199 Wn. App. at 107. Additionally, in

Hammond, the “prosecutor asked the victim to disclose a ‘fair market value,’” while in Williams,

the prosecutor “only requested a ‘value.’” Williams, 199 Wn. App. at 107 (quoting Hammond, 6

Wn. App. at 460). The court also noted that the victim “did not testify to the basis of his opinion

of value,” stating “[f]or all we know, he used the purchase price of the goods, the replacement cost

of the goods, or some intrinsic value to himself.” Williams, 199 Wn. App. at 111.

       Here, the State asked GJ to estimate the value of RM’s ring. Therefore, the State’s question

here more closely resembled the question in Williams because it similarly did not ask the witness

to state the “fair market value.” Additionally, like in Williams, GJ did not testify what formed the

basis of her determination of value. She did not state whether she based her assessment of value

on the purchase price, the replacement cost, or some intrinsic value.



                                                 9
53110-1-II


       Nonetheless, we conclude that this case is more analogous to Hammond than Williams. GJ

estimated that the value of the ring was approximately $10,000. GJ also said that she believed the

diamonds were real and that she was familiar with the value of diamond rings.

       Bahta admits the truth of the State’s evidence and all reasonable inferences therefrom. We

conclude that the State presented sufficient evidence from which a reasonable juror could infer

that the value of the ring exceeded $5,000.

                                        SAG ANALYSIS

I.     DOSA

       Bahta asserts that she received ineffective assistance of counsel because her attorney

“should have informed [her] of DOSA and also should have offered [DOSA] as a sentence.” SAG

at 1. We reject Bahta’s claim because it is factually incorrect. At sentencing, her attorney did in

fact recommend a DOSA.

II.    FIRST-TIME OFFENDER SENTENCE

       Bahta asserts that she “was never offered the first time offender sentence and should have

been offered [one] if [she] met the qualifications for it.” SAG at 1.

       The first-time offender waiver sentencing statute provides, in relevant part: “In sentencing

a first-time offender the court may waive the imposition of a sentence within the standard sentence

range.” RCW 9.94A.650(2). Therefore, the court had the discretion, but was not required, to

waive Bahta’s sentence under the statute. RCW 9.94A.650(2) does not delineate the factors a

court may properly consider in exercising its discretion.

       Here, the trial court considered, but chose not to grant, a first-time offender waiver. We

conclude that the court did not err.




                                                10
53110-1-II


       We affirm Bahta’s convictions and sentence.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                         Melnick, J.

We concur:




       Lee, C.J.




       Glasgow, J.




                                             11